      MEMO ENDORSED
      Case 1:17-cr-00181-ALC Document 34 Filed 07/01/20 Page 1 of 1




                                             July 1, 2020
By ECF

Honorable Andrew L Carter Jr.
United States District Court
Southern District of New York                                                           7/1/20
40 Foley Square
New York, New York 10007

Re:    United States v. Michael Falu, 17 Cr. 181 (ALC); 19 Cr. 200 (ALC)

Dear Judge Carter:

        I write on consent (Assistant U.S. Attorney Alison Moe) to respectfully request
that the Court adjourn the conference in this VOSR matter, which is currently scheduled
for July 8, 2020, for a period of around 60 days. Mr. Falu has been charged separately in
a criminal case for conduct underlying the violations of supervised release, see United
States v. Michael Falu, 19 Cr. 937 (NRB), and the resolution of that case will likely
affect the resolution of the charged violations.

       Thank you for your consideration of this request.

                                             Respectfully submitted,


                                             /s/
                                             Martin S. Cohen
                                             Ass’t Federal Defender
                                             Tel.: (212) 417-8737

cc:    Alison Moe, Esq. by ECF
       Adam S. Pakula, U.S. Probation Officer, by e-mail
       Mr. Michael Falu, MCC Register Number 07584-036

          The application is granted. The hearing is adjourned to
          9/14/20 at 11:30 a.m.
          So Ordered.


                                                            7/1/20
